Order entered April 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                   No. 05-20-00995-CR  No. 05-20-00996-CR
                   No. 05-20-00997-CR  No. 05-20-00998-CR
                   No. 05-20-01009-CR  No. 05-20-01010-CR
                   No. 05-20-01011-CR  No. 05-20-01014-CR
                   No. 05-20-01015-CR  No. 05-20-01016-CR
                   No. 05-20-01026-CR  No. 05-20-01027-CR
                   No. 05-20-01028-CR  No. 05-20-01029-CR
                   No. 05-20-01030-CR  No. 05-20-01031-CR
                    BOBBY CARL JESSIE, Appellant
                                    V.
                    THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                          Dallas County, Texas
  Trial Court Cause Nos. F20-20660-M, F20-20662-M, F20-37656-M, F20-
  37473-M, F20-37472-M, F20-37471-M, F20-37657-M, F20-45556-M, F20-
  24791-M, F20-45575-M, F20-45554-M, F18-47661-M, F18-35324-M, F19-
                 70272-M, F19-70325-M & F20-37540-M
                                ORDER

     Before the Court is appellant’s April 5, 2021 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by May 5, 2021.

                                           /s/   LANA MYERS
                                                 JUSTICE